Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 1 of 131 Pageid#:
                                   2066



        Attorney-Client Privilege




                                                                   Carmack 000003
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 2 of 131 Pageid#:
                                   2067




                                                                   Carmack 000004
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 3 of 131 Pageid#:
                                   2068




                                                                   Carmack 000005
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 4 of 131 Pageid#:
                                   2069




                                                                   Carmack 000006
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 5 of 131 Pageid#:
                                   2070




                                                                   Carmack 000007
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 6 of 131 Pageid#:
                                   2071




                                                                   Carmack 000008
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 7 of 131 Pageid#:
                                   2072




                                                                   Carmack 000009
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 8 of 131 Pageid#:
                                   2073




                                                                   Carmack 000010
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 9 of 131 Pageid#:
                                   2074




                                                                   Carmack 000011
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 10 of 131 Pageid#:
                                    2075




                                                                   Carmack 000012
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 11 of 131 Pageid#:
                                    2076




                                                                   Carmack 000013
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 12 of 131 Pageid#:
                                    2077




                                                                   Carmack 000014
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 13 of 131 Pageid#:
                                    2078




                                                                   Carmack 000015
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 14 of 131 Pageid#:
                                    2079




                                                                   Carmack 000016
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 15 of 131 Pageid#:
                                    2080




                                                                   Carmack 000017
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 16 of 131 Pageid#:
                                    2081




                                                                   Carmack 000018
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 17 of 131 Pageid#:
                                    2082




                                                                   Carmack 000019
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 18 of 131 Pageid#:
                                    2083




                                                                   Carmack 000020
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 19 of 131 Pageid#:
                                    2084




                                                                   Carmack 000021
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 20 of 131 Pageid#:
                                    2085




                                                                   Carmack 000022
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 21 of 131 Pageid#:
                                    2086




                                                                   Carmack 000023
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 22 of 131 Pageid#:
                                    2087




                                                                   Carmack 000024
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 23 of 131 Pageid#:
                                    2088




                                                                   Carmack 000025
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 24 of 131 Pageid#:
                                    2089




                                                                   Carmack 000026
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 25 of 131 Pageid#:
                                    2090




                                                                   Carmack 000027
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 26 of 131 Pageid#:
                                    2091




                                                                   Carmack 000028
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 27 of 131 Pageid#:
                                    2092




                                                                   Carmack 000029
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 28 of 131 Pageid#:
                                    2093




                                                                   Carmack 000030
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 29 of 131 Pageid#:
                                    2094




                                                                   Carmack 000031
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 30 of 131 Pageid#:
                                    2095




                                                                   Carmack 000032
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 31 of 131 Pageid#:
                                    2096




                                                                   Carmack 000033
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 32 of 131 Pageid#:
                                    2097




                                                                   Carmack 000034
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 33 of 131 Pageid#:
                                    2098




                                                                   Carmack 000035
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 34 of 131 Pageid#:
                                    2099




                                                                   Carmack 000036
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 35 of 131 Pageid#:
                                    2100




                                                                   Carmack 000037
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 36 of 131 Pageid#:
                                    2101




                                                                   Carmack 000038
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 37 of 131 Pageid#:
                                    2102




                                                                   Carmack 000039
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 38 of 131 Pageid#:
                                    2103




                                                                   Carmack 000040
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 39 of 131 Pageid#:
                                    2104




                                                                   Carmack 000041
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 40 of 131 Pageid#:
                                    2105




                                                                   Carmack 000042
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 41 of 131 Pageid#:
                                    2106




                                                                   Carmack 000043
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 42 of 131 Pageid#:
                                    2107




                                                                   Carmack 000044
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 43 of 131 Pageid#:
                                    2108




                                                                   Carmack 000045
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 44 of 131 Pageid#:
                                    2109




                                                                   Carmack 000046
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 45 of 131 Pageid#:
                                    2110




                                                                   Carmack 000047
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 46 of 131 Pageid#:
                                    2111




                                                                   Carmack 000048
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 47 of 131 Pageid#:
                                    2112




                                                                   Carmack 000049
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 48 of 131 Pageid#:
                                    2113




                                                                   Carmack 000050
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 49 of 131 Pageid#:
                                    2114




                                                                   Carmack 000051
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 50 of 131 Pageid#:
                                    2115




                                                                   Carmack 000052
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 51 of 131 Pageid#:
                                    2116




                                                                   Carmack 000053
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 52 of 131 Pageid#:
                                    2117




                                                                   Carmack 000054
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 53 of 131 Pageid#:
                                    2118




                                                                   Carmack 000055
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 54 of 131 Pageid#:
                                    2119




                                                                   Carmack 000056
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 55 of 131 Pageid#:
                                    2120




                                                                   Carmack 000057
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 56 of 131 Pageid#:
                                    2121




                                                                   Carmack 000058
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 57 of 131 Pageid#:
                                    2122




                                                                   Carmack 000059
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 58 of 131 Pageid#:
                                    2123




                                                                   Carmack 000060
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 59 of 131 Pageid#:
                                    2124




                                                                   Carmack 000061
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 60 of 131 Pageid#:
                                    2125




                                                                   Carmack 000062
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 61 of 131 Pageid#:
                                    2126




                                                                   Carmack 000063
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 62 of 131 Pageid#:
                                    2127




                                                                   Carmack 000064
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 63 of 131 Pageid#:
                                    2128




                                                                   Carmack 000089
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 64 of 131 Pageid#:
                                    2129




                                                                   Carmack 000090
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 65 of 131 Pageid#:
                                    2130




                                                                   Carmack 000091
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 66 of 131 Pageid#:
                                    2131




                                                                   Carmack 000092
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 67 of 131 Pageid#:
                                    2132




                                                                   Carmack 000093
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 68 of 131 Pageid#:
                                    2133




                                                                   Carmack 000094
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 69 of 131 Pageid#:
                                    2134




                                                                   Carmack 000095
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 70 of 131 Pageid#:
                                    2135




                                                                   Carmack 000096
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 71 of 131 Pageid#:
                                    2136




                                                                   Carmack 000097
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 72 of 131 Pageid#:
                                    2137




                                                                   Carmack 000134
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 73 of 131 Pageid#:
                                    2138




                                                                   Carmack 000135
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 74 of 131 Pageid#:
                                    2139




                                                                   Carmack 000233
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 75 of 131 Pageid#:
                                    2140




                                                                   Carmack 000234
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 76 of 131 Pageid#:
                                    2141




                                                                   Carmack 000235
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 77 of 131 Pageid#:
                                    2142




                                                                   Carmack 000236
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 78 of 131 Pageid#:
                                    2143




                                                                   Carmack 000237
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 79 of 131 Pageid#:
                                    2144




                                                                   Carmack 000238
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 80 of 131 Pageid#:
                                    2145




                                                                   Carmack 000239
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 81 of 131 Pageid#:
                                    2146




                                                                   Carmack 000240
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 82 of 131 Pageid#:
                                    2147




                                                                   Carmack 000241
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 83 of 131 Pageid#:
                                    2148




                                                                   Carmack 000242
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 84 of 131 Pageid#:
                                    2149




                                                                   Carmack 000243
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 85 of 131 Pageid#:
                                    2150




                                                                   Carmack 000244
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 86 of 131 Pageid#:
                                    2151




                                                                   Carmack 000245
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 87 of 131 Pageid#:
                                    2152




                                                                   Carmack 000278
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 88 of 131 Pageid#:
                                    2153




                                                                   Carmack 000279
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 89 of 131 Pageid#:
                                    2154




                                                                   Carmack 000280
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 90 of 131 Pageid#:
                                    2155




                                                                   Carmack 000281
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 91 of 131 Pageid#:
                                    2156




                                                                   Carmack 000282
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 92 of 131 Pageid#:
                                    2157




                                                                   Carmack 000283
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 93 of 131 Pageid#:
                                    2158




                                                                   Carmack 000284
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 94 of 131 Pageid#:
                                    2159




                                                                   Carmack 000285
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 95 of 131 Pageid#:
                                    2160




                                                                   Carmack 000286
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 96 of 131 Pageid#:
                                    2161




                                                                   Carmack 000287
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 97 of 131 Pageid#:
                                    2162




                                                                   Carmack 000296
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 98 of 131 Pageid#:
                                    2163




                                                                   Carmack 000297
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 99 of 131 Pageid#:
                                    2164




                                                                   Carmack 000298
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 100 of 131 Pageid#:
                                     2165




                                                                    Carmack 000299
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 101 of 131 Pageid#:
                                     2166




                                                                    Carmack 000300
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 102 of 131 Pageid#:
                                     2167




                                                                    Carmack 000301
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 103 of 131 Pageid#:
                                     2168




                                                                    Carmack 000302
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 104 of 131 Pageid#:
                                     2169




                                                                    Carmack 000303
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 105 of 131 Pageid#:
                                     2170




                                                                    Carmack 000304
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 106 of 131 Pageid#:
                                     2171




                                                                    Carmack 000305
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 107 of 131 Pageid#:
                                     2172




                                                                    Carmack 000306
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 108 of 131 Pageid#:
                                     2173




                                                                    Carmack 000307
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 109 of 131 Pageid#:
                                     2174




                                                                    Carmack 000308
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 110 of 131 Pageid#:
                                     2175




                                                                    Carmack 000309
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 111 of 131 Pageid#:
                                     2176




                                                                    Carmack 000310
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 112 of 131 Pageid#:
                                     2177




                                                                    Carmack 000311
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 113 of 131 Pageid#:
                                     2178




                                                                    Carmack 000312
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 114 of 131 Pageid#:
                                     2179




                                                                    Carmack 000313
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 115 of 131 Pageid#:
                                     2180




                                                                    Carmack 000314
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 116 of 131 Pageid#:
                                     2181




                                                                    Carmack 000315
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 117 of 131 Pageid#:
                                     2182




                                                                    Carmack 000316
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 118 of 131 Pageid#:
                                     2183




                                                                    Carmack 000317
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 119 of 131 Pageid#:
                                     2184




                                                                    Carmack 000318
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 120 of 131 Pageid#:
                                     2185




                                                                    Carmack 000319
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 121 of 131 Pageid#:
                                     2186




                                                                    Carmack 000320
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 122 of 131 Pageid#:
                                     2187




                                                                    Carmack 000321
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 123 of 131 Pageid#:
                                     2188




                                                                    Carmack 000322
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 124 of 131 Pageid#:
                                     2189




                                                                    Carmack 000323
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 125 of 131 Pageid#:
                                     2190




                                                                    Carmack 000324
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 126 of 131 Pageid#:
                                     2191




                                                                    Carmack 000325
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 127 of 131 Pageid#:
                                     2192




                                                                    Carmack 000326
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 128 of 131 Pageid#:
                                     2193




                                                                    Carmack 000327
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 129 of 131 Pageid#:
                                     2194




                                                                    Carmack 000328
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 130 of 131 Pageid#:
                                     2195




                                                                    Carmack 000329
Case 1:18-cv-00031-MFU-PMS Document 72-30 Filed 04/24/19 Page 131 of 131 Pageid#:
                                     2196




        Policy amended 10-1-14 to eliminate Re-employment Opportunities (Re-Op) Pool.


        Recall

        The placement of an employee demoted in lieu of layoff, placed with a lower salary or
        placed on leave without pay-layoff into a position that is in the employee's pre-layoff
        Role, salary, and agency. Recall is intended to make the employee whole.

           ✓ Employees have recall rights for up to 12 consecutive months from the effective
             date of layoff, demotion in lieu of layoff, or salary reduction due to layoff
           ✓ Employees are recalled to positions in order of seniority.
           ✓ Recall rights cease if an employee
                 o accepts a position that is in the same or a higher Pay Band as the former
                      position and the employee's salary meets or exceeds the pre-layoff salary;
                 o the employee resigns or is terminated under Standards of Conduct; or
                 o the employee retires.
           ✓ Employees may decline recall if it results in relocation or results in a salary lower
             than the salary of his or her former position.
           ✓ Recall rights and severance benefits, if applicable, cease if an employee declines
             recall to a position in the same Role as his or her former position that does not
             require relocation or a salary reduction.
           ✓ Recall is managed by agency Human Resource staff.




                                                                                             10-1-14



                                                                                           Carmack 000361
